Citation Nr: 0913679	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  07-32 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
incurred October 2, 2006 for services rendered by Bass 
Baptist Health Center.

[The issue of entitlement to an increased disability rating 
for service-connected functional bowel disorder with distal 
esophagitis will be addressed in a separate decision.]

ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from February 1974 to November 1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2007 decision of the Department 
of Veterans Affairs Medical Center (VAMC) in Oklahoma City, 
Oklahoma.

The issue of entitlement to an increased disability rating 
for service-connected functional bowel disorder with distal 
esophagitis, which has a separate procedural history and is 
on appeal from a different agency of original jurisdiction, 
will be addressed in a separate decision.


FINDINGS OF FACT

1.  The Veteran is served-connected for headaches, rated 50 
percent disabling.  She does not participate in a 
rehabilitation program.

2.  The Veteran received medical care from Bass Baptist 
Health Center on 
October 2, 2006.

3.  The evidence does not reveal that VA approved a request 
for prior authorization for the medical services in question.

4.  The services provided by Bass Baptist Health Center were 
not rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
services provided to the veteran by Bass Baptist Health 
Center on October 2, 2006 have not been met.  
38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 
17.120, 17.1002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking payment or reimbursement of the cost 
of unauthorized medical services provided to her by Bass 
Baptist Health Center on October 2, 2006.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the provisions of the VCAA, VA has certain notice and 
assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  The VCAA, with its 
expanded duties, was found not to be applicable to cases 
involving the waiver of recovery of overpayment claims, as 
the statute at issue in such cases is not found in Title 38, 
United States Code, Chapter 51 (i.e. the laws changed by 
VCAA), but rather in Chapter 17.  Barger v. Principi, 16 Vet. 
App. 132 (2002).  However, in Beverly v. Nicholson, 19 Vet. 
App. 394, 403-04 (2005), although not explicitly stated, the 
United States Court of Appeals for Veterans Claims (Court) 
appeared to assume that the VCAA was applicable to a Chapter 
17 claim, but then held that the failure to comply with the 
VCAA notice requirements in that case constituted non-
prejudicial error.  Reimbursement of unauthorized medical 
services is also found in Chapter 17.

The Board notes that the provisions of Chapter 17 of the 38 
U.S.C. and 38 C.F.R Part 17, contain their own notice 
requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss 
the adjudication of claims for reimbursement of unauthorized 
medical expenses.  According to 38 C.F.R. § 17.124, a 
claimant has the duty to submit documentary evidence 
establishing the amount paid or owed, an explanation of the 
circumstances necessitating the non-VA medical treatment, and 
"other evidence or statements that are deemed necessary and 
requested for adjudication of the claim."  When a claim for 
payment/reimbursement of unauthorized medical expenses is 
disallowed, VA is required to notify the claimant of its 
reasons and bases for denial, his or her appellate rights, 
and to furnish all other notifications or statements required 
by Part 19 of Chapter 38.  38 C.F.R. § 17.132.

In this case, the Veteran was sent a letter in March 2007 
advising her of the information necessary to substantiate her 
claim as well as notifying her of all relevant procedure and 
appellate rights.  Moreover, the VAMC explained to the 
Veteran the bases for denial of the claim, and afforded her 
the opportunity to present information and evidence in 
support of the claim.  As such, the notice requirements of 
Chapter 17 have been satisfied.

The record further reflects that the veteran was sent VCAA 
notification letter in April 2007.  The correspondence noted 
VA's duty to assist and notify under the VCAA, including what 
information and evidence the Veteran must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the Veteran to advise VA of or to 
submit any evidence in her possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

The Board acknowledges the April 2007 letter was sent after 
the initial adjudication of the Veteran's claim in March 
2007.  However, the VAMC subsequently readjudicated the claim 
based on all the evidence in August 2007.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a rating decision or an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was 
not precluded from participating effectively in the 
processing of her claim.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete notice been provided at an earlier 
time.

In addition, records are on file from the private hospital 
detailing the treatment received on October 2, 2006.  Nothing 
in the record indicates the Veteran has identified any 
relevant evidence that is not on file. 

In view of the foregoing, the Board finds that VA has 
satisfied its duties to assist and notify in the instant 
case.

Relevant law and regulations

38 U.S.C.A. § 1728

Under 38 U.S.C.A. § 1728, there is a three-prong test for 
meeting the requirements of entitlement to payment or 
reimbursement for unauthorized medical expenses.  Failure to 
satisfy any of the three criteria precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also 
Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton 
v. Brown, 7 Vet. App. 325, 327 (1995).

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or

(4) for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (2008); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2008); see also Zimick, supra.

The provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met); compare Johnson v. Brown, 7 Vet. App. 
95 (1994) (only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned).  In 
other words, failure to satisfy any of the three criteria 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility.  See Zimick, supra.

The Veterans Millennium Healthcare and Benefits Act

To be eligible for reimbursement under the Millennium Act, 
the veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (as has been 
discussed above, 38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (2008).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Analysis

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, it must first be determined whether the services 
for which payment is sought were authorized by VA.  See 38 
U.S.C.A. § 1703(a).  If not, authorized, it must be 
determined whether the claimant is otherwise entitled to 
payment or reimbursement for services not previously 
authorized.  See 38 U.S.C.A. §1728(a) and the Veterans 
Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725.  
See also Hennessey v. Brown, 7 Vet. App. 143 (1994).

In this case, the Veteran presented to the emergency room of 
Bass Baptist Health Center on October 2, 2006 for treatment 
of migraine headache symptoms.  The Veteran has not argued, 
nor does the evidence suggest, that prior authorization for 
said treatment was obtained.  Thus, the pertinent issue is 
whether she is eligible for payment or reimbursement for 
medical services that were not previously authorized.

The Board will explore 38 U.S.C.A. §§ 1728 and 1725 in turn.

38 U.S.C.A. § 1728

In this case, the record reflects that the Veteran is service 
connected for migraine headaches, rated as 50 percent 
disabling.  Thus, the first criterion is satisfied.  
See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2008).

However, it must be reiterated that all three criteria must 
be met, and that the failure to satisfy any one of them means 
that the claim fails under 38 U.S.C.A. § 1728, as implemented 
at 38 C.F.R. § 17.120.  See Melson and Zimick, supra.

With respect to the second criterion, the Veteran argues that 
that her situation was medically emergent in that she was 
having an exacerbation of her migraine disability with severe 
head pain and uncontrollable vomiting.  She contends that she 
would not have been able to safely drive 100 miles to the 
nearest VA facility without endangering her own life and the 
lives of others on the road.  See the April 17, 2007 notice 
of disagreement. 

A review of the relevant medical evidence demonstrates the 
treatment that the Veteran received on October 2, 2006 was 
not medically emergent.  Notes taken by the examining 
emergency room physician indicate the Veteran complained of a 
severe headache (she described a pain level of 9 out of a 
possible 10) with accompanying nausea and vomiting of three 
days' duration and appeared to be in moderate distress.  
Physical examination revealed she was alert and oriented, was 
not in respiratory distress, had a normal heart rate and 
cranial nerves were normal as tested.  She was diagnosed with 
a severe migraine headache.  After treating the Veteran's 
headache with medication, the examining physician noted the 
Veteran's condition had improved and was stable (she reported 
a pain level of 3 after treatment) and she was subsequently 
discharged.  The Veteran drove herself to and from the 
emergency room unassisted, and her total time at the facility 
was just over an hour.  

The Board is not disputing the severity of her migraine 
headache, but instead the emergent nature of her situation.  
She had been experiencing her symptoms for days before 
seeking treatment.  She was described as alert and oriented 
and in no respiratory or cardiovascular distress.  Her 
symptoms immediately improved with medication and she was 
discharged in just over an hour.  She was able to drive 
herself to the facility and ambulate unassisted upon arrival 
and departure.  The totality of these circumstances does not 
constitute a "medical emergency of such nature that delay 
would have been hazardous to life or health."  

The Board also wishes to make a distinction between 
"emergency" and "life threatening" medical conditions.  
Although the Veteran's condition may or may not have been 
life threatening if not treated over time, it was not 
emergent in the sense that urgency in treatment was required.  
It is clear that if the condition had been immediately life 
threatening, this would be another matter.  See Cotton v. 
Brown, 
7 Vet. App. 325, 327 (1995) (a medical opinion which stated 
that cardiac "bypass surgery was definitely indicated and 
felt to be indicated on an urgent basis" led the Court to 
conclude that Board decision that an emergency was not 
involved "cannot stand").  Such is not the case here.  

Inasmuch as this criterion of emergency treatment is not 
satisfied, payment or reimbursement cannot be authorized 
under this provision.  See Melson and Zimick, supra.

The Board acknowledges the Veteran's statement that she was 
told by a nurse on duty at the Oklahoma City VAMC "to just 
to go the local hospital in Enid and as long as it is 
service-connected it will be covered."  See the April 17, 
2007 notice of disagreement, page 2.  This contention fails 
as a matter of law.  See McTighe v. Brown, 7 Vet. App. 29, 30 
(1994); see also Office of Personnel Management v. Richmond, 
496 U.S. 414 (1990) (payment of government benefits must be 
authorized by statute; therefore, erroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits).

Finally, the Veteran has submitted a statement from her 
congressman, which describes a piece of legislation entitled 
"S. 815" which "allows any veteran with a service-
connected disability to receive hospital care of medical 
services for any condition at any hospital or medical 
facility or from any medical provider eligible to receive 
payments under either Medicare or the TRICARE program."  See 
the August 14, 2007 statement of F.D.L.  The Veteran argues 
that per this law VA is responsible for paying her medical 
expenses at Bass Baptist Medical Center.  
See the September 7, 2007 substantive appeal.  The Board 
emphasizes that no such law has been passed.  Indeed, the 
congressman specifically acknowledged that "a House 
companion bill to S. 815 does not currently exist."  
Accordingly, this contention is also without merit.

In short, for reasons stated above, payment or reimbursement 
of unauthorized medical expenses incurred via Bass Baptist 
Medical Center cannot be authorized under 38 U.S.C.A. § 1728, 
as implemented at 38 C.F.R. § 17.120.



The Veterans Millennium Healthcare and Benefits Act

The Board will also consider an alternate theory of 
reimbursement, the Veterans Millennium Healthcare and 
Benefits Act, 38 U.S.C.A. § 1725 (West 2002); see also 38 
C.F.R. §§ 17.1000-1003 (2008).  Those provisions, however, 
again require that the treatment for which payment or 
reimbursement is sought was emergent in nature.  See 38 
U.S.C.A. § 1725(f)(1) (West 2002).  In particular, emergency 
treatment is warranted during "a medical emergency of such 
nature that a prudent layperson would reasonably expect that 
delay in seeking immediate medical attention would be 
hazardous to life or health."  38 U.S.C.A. § 1725(f)(1)(B).  

Such is not the case here.  As discussed above, the evidence 
does not demonstrate that the medical problems experienced by 
the Veteran on October 2, 2006 were of such a nature as to be 
categorized as emergent.  The Veteran, accordingly, is not 
eligible for payment or reimbursement of medical expenses 
under 38 U.S.C.A. § 1725.

In summary, the Board finds that the evidence fails to 
satisfy the criteria listed in 38 U.S.C.A. § 1728(a).  The 
Board also finds that the Veteran is not eligible to receive 
reimbursement for the reasonable value of emergency treatment 
under the provisions of 38 U.S.C.A. § 1725.  The benefit is 
accordingly denied.


ORDER

Entitlement to payment or reimbursement of the cost of 
unauthorized medical service provided to the Veteran by Bass 
Baptist Health Center on October 2, 2006 is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


